--------------------------------------------------------------------------------

 
Exhibit 10.3





RESTRICTED STOCK RIGHTS AGREEMENT
PURSUANT TO THE THERAGENICS CORPORATION
[1997[ [2000] STOCK INCENTIVE PLAN


THIS AWARD is made as of the Grant Date, by Theragenics Corporation (the
“Company”) to ____________________________________ (the “Recipient”) subject to
acceptance by the Recipient.


Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference as part of this Agreement, the Company hereby awards as of
the Grant Date to the Recipient, the Restricted Stock Rights (the “Restricted
Stock Rights Grant”).



A.
Grant Date: ________________________




 
B.
Plan (under which Restricted Stock Rights Grant is granted): Theragenics
Corporation [1997] [2000] Stock Incentive Plan.




 
C.
Restricted Stock Rights: ________________ Restricted Stock Rights. Each
Restricted Stock Right represents the Company’s unsecured obligation to issue
one share of the Company’s common stock (“Common Stock”), subject to adjustment
as provided in the attached Terms and Conditions and Exhibit 1 hereto.





IN WITNESS WHEREOF, the Company and the Recipient have executed this Agreement
as of the Grant Date set forth above.


RECIPIENT
THERAGENICS CORPORATION
         
By:_________________________
________________________________  
[Signature]
Title:________________________




 

--------------------------------------------------------------------------------





TERMS AND CONDITIONS TO THE
RESTRICTED STOCK RIGHTS AGREEMENT
PURSUANT TO THE THERAGENICS CORPORATION
[1997] [2000] STOCK INCENTIVE PLAN


1.          Adjustment to Number of Restricted Stock Rights for Dividends. If
the Company declares a dividend (other than a stock dividend) payable to
shareholders of Common Stock and if the dividend is payable to shareholders of
record before a share certificate for Common Stock has been issued hereunder,
the number of Restricted Stock Rights shall be increased by a number equal to
the amount of the dividend per share, multiplied by the number of Restricted
Stock Rights (before adjustment), divided by the Fair Market Value per share of
Common Stock as of the dividend declaration date.


2.          Tax Withholding. This Section does not apply to individuals who were
not granted Restricted Stock Rights as employees of the Company or an Affiliate.


(a)          The Recipient must deliver to the Company, within ten (10) days
after written notification from the Company as to the amount of the tax
withholding that is due, either (i) cash, or (ii) a certified check payable to
the Company, in the amount of all tax withholding obligations imposed on the
Company by reason of the earning of the shares of Common Stock issuable
hereunder, except as provided in Section 2(b), or (iii) by tendering a number of
whole shares of Common Stock which, when multiplied by the Fair Market Value of
the Common Stock on the date the Common Stock is issuable to the Recipient, is
sufficient to satisfy the minimum amount of the required tax withholding
obligations imposed on the Company (the “Stock Tendering Election”); provided,
however, the Committee may in its sole discretion, disapprove and give no effect
to the Stock Tendering Election by giving written notice to the Recipient within
ten (10) days after receipt of the Stock Tendering Election, in which event the
Recipient must deliver, within ten (10) days after receiving such notice, the
tax withholding in the manner provided in clause (i) or (ii). If the Recipient
does not timely satisfy payment of the tax withholding obligation, the Recipient
will forfeit the Restricted Stock Rights and shares of Common Stock issuable
hereunder.
 
(b)          In lieu of paying the tax withholding obligation as described in
Section 2(a), Recipient may elect to have the actual number of shares of Common
Stock issuable hereunder reduced by the number of whole shares of Common Stock
which, when multiplied by the Fair Market Value of the Common Stock on the date
the Common Stock is issuable to the Recipient, is sufficient to satisfy the
minimum amount of the required tax obligations imposed on the Company by reason
of the earning of the shares (the “Withholding Election”). Recipient may make a
Withholding Election only if all of the following conditions are met:
 
(i)          the Withholding Election must be made within ten (10) days after
the Recipient receives written notification from the Company as to the amount of
the tax withholding that is due (the “Tax Notice Date”), by executing and
delivering to the Company a properly completed Notice of Withholding Election,
in substantially the form of Exhibit 2 attached hereto; and
 

2

--------------------------------------------------------------------------------



(ii)          any Withholding Election made will be irrevocable; however, the
Committee may, in its sole discretion, disapprove and give no effect to any
Withholding Election, by giving written notice to the Recipient no later than
ten (10) days after the Company’s receipt of the Notice of Withholding Election,
in which event the Recipient must deliver to the Company, within ten (10) days
after receiving such notice, the amount of the tax withholding pursuant to
Section 2(a).
 


3.          Restrictions on Transfer of Restricted Stock Rights. Except for the
transfer by bequest or inheritance, the Recipient shall not have the right to
make or permit to exist any transfer or hypothecation, whether outright or as
security, with or without consideration, voluntary or involuntary, of all or any
part of any right, title or interest in or to any Restricted Stock Rights. Any
such disposition not made in accordance with this Agreement shall be deemed null
and void. Any permitted transferee under this Section shall be bound by the
terms of this Agreement.


4.          Change in Capitalization.


(a)          The number and kind of Restricted Stock Rights and the shares of
Common Stock issuable pursuant thereto shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a subdivision or combination of shares or the payment of a stock dividend
in shares of Common Stock to holders of outstanding shares of Common Stock or if
any other increase or decrease in the number of shares of Common Stock
outstanding is effected without receipt of consideration by the Company. No
fractional shares shall be issued in making such adjustment.


(b)          In the event of a merger, consolidation, extraordinary dividend,
spin-off, sale of substantially all of the Company’s assets or other material
change in the capital structure of the Company, or a tender offer for shares of
Common Stock, or other reorganization of the Company, the Committee shall take
such action to make such adjustments with respect to the Restricted Stock Rights
as it, in its sole discretion, determines in good faith is necessary or
appropriate, including, without limitation, adjusting the number and class of
securities subject to the Agreement, substituting cash, other securities, or
other property to replace the Restricted Stock Rights, or removing of
restrictions on the issuance of Common Stock pursuant to the Restricted Stock
Rights.


(c)          All determinations and adjustments made by the Committee pursuant
to this Section will be final and binding on the Recipient. Any action taken by
the Committee need not treat all recipients of awards under the Plan equally.


(d)          The existence of the Plan and the Restricted Stock Rights Grant
shall not affect the right or power of the Company to make or authorize any
adjustment, reclassification, reorganization or other change in its capital or
business structure, any merger or consolidation of the Company, any issue of
debt or equity securities having preferences or priorities as to the Common
Stock or the rights thereof, the dissolution or

3

--------------------------------------------------------------------------------



liquidation of the Company, any sale or transfer of all or part of its business
or assets, or any other corporate act or proceeding.


5.          Governing Laws. This Agreement shall be construed, administered and
enforced according to the laws of the State of Georgia; provided, however, no
shares of Common Stock shall be issued except, in the reasonable judgment of the
Committee, in compliance with exemptions under applicable state securities laws
of the state in which Recipient resides, and/or any other applicable securities
laws.


6.          Successors. This Agreement shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.


7.          Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


8.          Severability. In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.


9.          Entire Agreement. Subject to the terms and conditions of the Plan,
this Agreement expresses the entire understanding and agreement of the parties
with respect to the subject matter.


10.        Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the party or parties who are thereby aggrieved shall have the right
to specific performance and injunction in addition to any and all other rights
and remedies at law or in equity, and all such rights and remedies shall be
cumulative.


11.        No Right to Continued Retention. Neither the establishment of the
Plan nor the award of Restricted Stock Rights hereunder shall be construed as
giving Recipient the right to continued service with the Company or an
Affiliate.


12.        Headings and Capitalized Terms. Paragraph headings used herein are
for convenience of reference only and shall not be considered in construing this
Agreement. Capitalized terms used, but not defined, in this Agreement shall be
given the meaning ascribed to them in the Plan.


13.        Definitions. As used in these Terms and Conditions and this
Agreement:

4

--------------------------------------------------------------------------------





“Cause” shall have the meaning set forth in the employment agreement then in
effect between the Recipient and the Company, or, if there is none, then Cause
shall mean the occurrence of any of the following events: (i) willful and
continued failure (other than such failure resulting from his incapacity during
physical or mental illness) by the Recipient to substantially perform his duties
with the Company or an Affiliate; (ii) conduct by the Recipient that amounts to
willful misconduct or gross negligence; (iii) any act by the Recipient of fraud,
misappropriation, dishonesty, embezzlement or similar conduct against the
Company or an Affiliate; (iv) commission by the Recipient of a felony or any
other crime involving dishonesty; or (v) illegal use by the Recipient of alcohol
or drugs.


“Change in Control” means any one of the following events which occurs following
the Grant Date:


(1)          the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of voting
securities of the corporation where such acquisition causes such person to own
thirty-five percent (35%) or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this Subsection (1), the following acquisitions
shall not be deemed to result in a Change in Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction that complies
with clauses (i), (ii) and (iii) of Subsection (3) below; and provided, further,
that if any Person’s beneficial ownership of the Outstanding Company Voting
Securities reaches or exceeds thirty-five percent (35%) as a result of a
transaction described in clause (i) or (ii) above, and such Person subsequently
acquires beneficial ownership of additional voting securities of the Company,
such subsequent acquisition shall be treated as an acquisition that causes such
Person to own thirty-five percent (35%) or more of the Outstanding Company
Voting Securities; or


(2)          individuals who as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or

5

--------------------------------------------------------------------------------





(3)          the approval by the shareholders of the Company of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (“Business Combination”) or, if
consummation of such Business Combination is subject, at the time of such
approval by shareholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation); excluding, however, such a Business Combination pursuant to which
(i) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Voting
Securities, (ii) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, thirty-five percent
(35%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or


(4)          approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Agreement by reason of any actions or events in
which the Recipient participates in a capacity other than in his capacity as an
employee or director of the Company or an Affiliate. 


“Disability” shall have the meaning set forth in the employment agreement
between the Recipient and the Company, or if there is none, then Disability
means the inability of the Recipient to perform any of his duties for the
Company and its Affiliates due to a physical, mental, or emotional impairment,
as determined by an independent qualified physician (who may be engaged by the
Company), for a ninety (90) consecutive day period or for an aggregate of one
hundred eighty (180) days during any three hundred sixty-five (365) day period.



6

--------------------------------------------------------------------------------







EXHIBIT 1


SCHEDULE OF SHARES OF COMMON STOCK TO BE ISSUED




A.
One share of Common Stock will be issued to the Recipient for each Restricted
Stock Right if the Recipient remains an employee or director of the Company or
an Affiliate on ___________.



B.
A portion of the shares of Common Stock determined pursuant to the preceding
schedule will be issued to the Recipient if the Recipient ceases to perform
services before ______________ as an employee or director of the Company or an
Affiliate due to the Recipient’s death, Disability, retirement upon or after
reaching age 65, or cessation of services by the Company or an Affiliate without
Cause. Such portion shall be equal to the number of shares of Common Stock
determined pursuant to the preceding schedule, multiplied by a fraction, the
numerator of which is the number of days of the Recipient’s employment by the
Company and its Affiliates from and including __________, through the date of
death, disability, retirement upon or after reaching age 65 or cessation of
services by the Company or an Affiliate without Cause, and the denominator of
which is the number of days from and including _________ through __________
(provided that in any such event, the Committee may, in its sole discretion
provide by written resolution that a greater portion of the shares shall be
issued). Fractional shares will be disregarded and will not be issued.

 
C.
Notwithstanding any other provision of this Schedule, if a Change in Control
occurs before _________ and the Recipient remains an employee or director of the
Company or an Affiliate until the occurrence of the Change in Control, then one
share of Common Stock will be issuable as of the date of the Change of Control
for each Restricted Stock Right and the Restricted Stock Rights will terminate
as of such date.

 
D.
All Restricted Stock Rights as to which the events have not occurred requiring
shares of Common Stock to be issued as of the Recipient’s cessation of services
as an employee or director of the Company or an Affiliate shall be forfeited. If
the events have occurred requiring shares of Common Stock to be issued to a
Recipient prior to the Recipient’s cessation of services as an employee of the
Company or an Affiliate, the shares of Common Stock shall be issued to the
Recipient even if the Recipient’s employment terminates for any reason before
the number of shares of Common Stock to be issued has been determined.



E.
If a Recipient is entitled to shares of Common Stock pursuant to this schedule,
a share certificate shall be issued as soon as reasonably practicable after the
Company determines the number of shares to be issued.


 

--------------------------------------------------------------------------------





EXHIBIT 2




NOTICE OF WITHHOLDING ELECTION
PURSUANT TO THERAGENICS CORPORATION
2000 STOCK INCENTIVE PLAN





   

TO:
Theragenics Corporation
Attention: Chief Financial Officer

   

FROM:  

   

RE:  Withholding Election

 
 
This election relates to the Restricted Stock Rights Grant identified in
Paragraph 3 below. I hereby certify that:
 
(1)          My correct name and social security number and my current address
are set forth at the end of this document.
 
(2)          I am (check one, whichever is applicable).
 

 
[  ]
the original recipient of the Restricted Stock Rights Grant.

 

 
[  ]
the legal representative of the estate of the original recipient of the
Restricted Stock Rights Grant.

 

 
[  ]
a legatee of the original recipient of the Restricted Stock Rights Grant.

 

 
[  ]
the legal guardian of the original recipient of the Restricted Stock Rights
Grant.

 
(3)          The Restricted Stock Rights Grant pursuant to which this election
relates was issued with a Grant Date of __________________ under the Theragenics
Corporation 2000 Stock Incentive Plan (the “Plan”) in the name of
_________________ for a total of ______________ shares of Common Stock. This
election relates to ______ shares of Common Stock issuable with respect to the
Restricted Stock Rights, provided that the numbers set forth above shall be
deemed changed as appropriate to reflect stock splits and other adjustments
contemplated by the applicable Plan provisions.


(4)          I hereby elect to have certain of the shares withheld by the
Company for the purpose of having the value of the shares applied to pay
federal, state and local, if any, taxes arising from the exercise.


The fair market value of the shares to be withheld in addition to $_________ in
cash to be tendered to the Company by the recipient of the Restricted Stock
Rights Grant shall be equal

 

--------------------------------------------------------------------------------



to the minimum statutory tax withholding requirement under federal, state and
local law in connection with the exercise.


(5)          This Withholding Election is made no later than ten (10) days after
the Tax Notice Date and is otherwise timely made pursuant to the Plan.


(6)          I further understand that, if this Withholding Election is not
disapproved by the Committee, the Company shall withhold from the Common Stock a
whole number of shares of Common Stock having the value specified in Paragraph 4
above.


(7)          The Plan has been made available to me by the Company, I have read
and understand the Plan and I have no reason to believe that any of the
conditions therein to the making of this Withholding Election have not been met.
Capitalized terms used in this Notice of Withholding Election without definition
shall have the meanings given to them in the Plan.




Dated:___________________________


Signature:________________________
 
__________________________
Name (Printed)


______________________________
Street Address


______________________________
City, State, Zip Code



